Title: To George Washington from William Heth, 14 August 1798
From: Heth, William
To: Washington, George



Dear Sir
Shillelah 14th August 1798

I am honor’d with yours of the 5th Inst. for which, I most respectfully thank you.
I greatly fear, from the manifest interest which you appear to have taken in my views, that I have very unintentionally, imposed a trouble upon you which really gives me much concern and for which, I know not well, how to apologize. Feeling myself highly flatterd by the very candid & proper manner, in which you first answerd my wishes; I was not, I do assure you, so vain, as to suppose, that I meritted a second reply. Your great politeness, and condescension in this instance, has indeed humbled me in my own opinion. And I pray you (for I am well aware, how amply your time is employ’d) not to think any more of me, until call’d upon specially by your own wishes, having me in your mind. I do not desire to stand upon other ground. To go into the army under a mere staff appointment, would not suit either my pride or my feelings. And on this Subject, we think precisely alike. The Office of pay master general, I do not therefore even think of. And I mentioned it, merely because it had been suggested to me, under an Idea that

respectable rank might, as in the British Army, be annexed to it. The appointment of A. W. White a Brigadier, will in case of a general call, keep many an old soldier out of service, who might be wanting. Carrington and every other old officer whom I have met with, as well as many others who knew this man to the southward in the late war, cannot Speak of the appointment, with common patience, or temper. His services, if they may be so calld only served to prove that he was totally unfit for command, or for any thing else, but to dress, and parade thro’ the Country. Great imbecility of mind, & frivoloty of character, were not all that he was charged with: for I have had it from good authority that Colo. Washington while serving with him in So. Carolina, charged him publickly with being a liar, and actually seperated from the regiment. I knew but little of the man myself; but fame spoke so freely of him as an Officer, as to impress me with a strong contempt for his character. Believe me, Sir, if the President can with propriety give him a hint to resign the sooner it is done, the better. F⟨or⟩ my own part, I would rather accept of a Majority, under the immediate command of Hamilton or Lee, (tho’ they both held inferior rank in the late war) knowing they possess greatly superior talents, than to take any Commission in the line, which would subject me to receive orders from Anthony Walton White. Therefore, as I have not, nor shall no⟨t⟩ become a candidate for any Military appointment, other than what I have done to you, I shall rest my pretensions, and wishes there.
I have understood there was an act of Congress, appointing the Lieut. General & Commander in Chief. If so—I have never seen it. Perhaps it was that, to which you alluded in your first letter.
I hope that peace may yet be preserved; altho’ in expressing this hope I am not sure, that it would be for the Interest of the Union. French principles have certainly taken deep root in many parts of our Country, and nothing will or can eradicate them, but war, or some such great measure, that will awaken the passions, and call into action, the energies of a brave, and virtuous (but too credulous) people. Yes, Sir, as you have strongly expressd yourself—the party, tho’ evidently diminishing—“are well organized, and are systematical in their proceedings.” Some of them, no doubt, will die hard. But Marshall’s arrival, & reception in Richmond, may really be call’d a complete triumph in that place, over Democracy. You will see some account of it (for it is not done with I understand

in Davis’s paper of this date. The last week has been a kind of Jubilee. We were determined to make the most of the advantage which this circumstance gave us⟨.⟩ The event, has postponed my Journey ⟨into⟩ the Country, until tomorrow: for, I cou⟨ld⟩ not go away, when he was expected. Our address, was purposely made long, to draw from our honest minister, explicit remarks, on the conduct of the French, and our own government &c. It had its effect: for I think his answer, will be worth cart loads of Newspapers. It will do much, towards keeping down the faction; many of its members, being still prostrate, & numbers remain stunned.
Our subscription papers for the public dinner, were headed in strong explicit language, calculated “to seperate the Sheep from the Goats.” Notwithstanding this, and notwithstanding great exertions were made to produce a counter parade on the same day, by giving a public dinner to Jesuit Clopton at another spring, and for which purpose contributions were actually levied; yet, the party, co⟨uld⟩ barely muster a number sufficient, to fill a table at a Democratic tavern, kept by one Goodall, an active self sufficient member. Some say, there were about 33: others declare, there were only 16: while our numbers, actually counted about 234. So that, reducing the contest for show, and political approbation on this day, to an arithmetical question, and to admit their greatest number—it will stand thus. As Jesuit Clopton, at the head of sinking democracy and French Principles; is to 30—so is, General Marshall, the justly beloved “man of the People, at the head of tried patriotism & genuine republicanism, supported by national honor, & the most respectable Independent characters in the Country; to 234!!! Now considering that Richmond, next to Fredericksburg, is the most democratic hole in the State; I trust that, I shall not be thought too sanguine, in calling Our entertainment of Saturday, “a great Triumph over Democracy”; or, for saying that such a victory, deserves the feu de joy we have determined to give it in the papers.
Pardon me I pray you, for taking up so much of your time. I could not forbear giving you this small sketch of an event, that I know will please you—tho’ I know also, that you will see it fully stated in the public papers—but you might have doubted, of our having been able to muster so strong. I have the honor to be Dear Sir, with the highest respect—veneration, & affection Yr Obliged Servt

Will. Heth

